     Case 2:19-cv-01907-MCE-CKD Document 14 Filed 05/12/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEONARD A. EDWARDS,                                No. 2:19-cv-1907 MCE CKD P
12                        Plaintiff,
13            v.                                         ORDER
14    K. LAMAS, et al.,
15                        Defendants.
16

17          By order filed April 9, 2020, plaintiff was given the option to amend the complaint or to

18   proceed immediately on his retaliation claims against defendants Trevino, Mendoza, Vivero,

19   Hernandez, and Casillas. (ECF No. 11.) He was given fourteen days to return a form advising

20   the court how he wished to proceed. (Id. at 8.) Fourteen days have now passed, and plaintiff has

21   failed to return the form. He will be given one more opportunity to advise the court how he

22   would like to proceed in this matter and is reminded that if he does not return the form the court

23   will assume that he is choosing to proceed on the complaint as screened and the undersigned will

24   recommend that the claims against defendant Lamas be dismissed without prejudice.

25          The court also notes that according to the California Department of Corrections and

26   Rehabilitation’s Inmate Locator website, plaintiff has been transferred from the Sierra

27   Conservation Center to the California Institution for Men. The Clerk of the Court will therefore

28   be directed to update plaintiff’s address of record and plaintiff is advised that in the future he
                                                         1
     Case 2:19-cv-01907-MCE-CKD Document 14 Filed 05/12/20 Page 2 of 3

 1   must update the court when his address changes and that failure to do so may result in a

 2   recommendation that this action be dismissed.

 3          In accordance with the above, IT IS HEREBY ORDERED that:

 4          1. The Clerk of the Court is directed to update plaintiff’s address of record to California

 5   Institution for Men, P.O. Box 3100, Chino, CA 91708.

 6          2. Within fourteen days of service of this order, plaintiff shall complete and return the

 7   attached form notifying the court whether he wants to proceed on the screened complaint or

 8   whether he wants to file a first amended complaint. If plaintiff does not return the form, the court

 9   will assume that he is choosing to proceed on the complaint as screened and will recommend

10   dismissal without prejudice of the claims against defendant Lamas.

11   Dated: May 12, 2020
                                                      _____________________________________
12
                                                      CAROLYN K. DELANEY
13                                                    UNITED STATES MAGISTRATE JUDGE

14

15   13:edwa1907.option

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
     Case 2:19-cv-01907-MCE-CKD Document 14 Filed 05/12/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEONARD A. EDWARDS,                             No. 2:19-cv-1907 MCE CKD P
12                        Plaintiff,
13           v.                                       PLAINTIFF’S NOTICE ON HOW TO
                                                      PROCEED
14    K. LAMAS, et al.,
15                        Defendants.
16

17          Check one:

18   _____ Plaintiff wants to proceed immediately on his retaliation claims against defendants

19          Trevino, Mendoza, Vivero, Hernandez, and Casillas without amending the complaint.

20          Plaintiff understands that by going forward without amending the complaint he is

21          voluntarily dismissing without prejudice his claims against defendants Lamas pursuant to

22          Federal Rule of Civil Procedure 41(a).

23

24   _____ Plaintiff wants to amend the complaint.

25

26   DATED:_______________________

27                                                Leonard A. Edwards
                                                  Plaintiff pro se
28
                                                     3
